                               Case 21-31087 Document 19 Filed in TXSB on 04/09/21 Page 1 of 2

 Fill in this information to identify the case:

 Debtor name                            Magellan E & P Holdings, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas

 Case number (if known):                 21-31087
                                                                                                                                            ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien             $113,600,000.00                          $0.00
    Boniface Madubunyi                                          State of Texas Lease No. M104848 -- North 1/2 of
                                                                926-S, GOM, Kleberg/Nueces County
        Creditor's mailing address
                                                                Describe the lien
        1100 Uptown Park Blvd                                   Money lent
         Houston, TX 77056-3280                                 Is the creditor an insider or related party?
        Creditor's email address, if known                      ❑No
                                                                ✔Yes.
                                                                ❑
        Date debt was incurred        10/24/2008                Is anyone else liable on this claim?
        Last 4 digits of account                                ❑✔ No
        number                          1 2 0 3                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
        property?                                             Check all that apply.
        ✔ No.
        ❑                                                     ❑Contingent
                                                              ❑Unliquidated
        ❑Yes. Specify each creditor, including this creditor, ❑Disputed
               and its relative priority.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                             $113,600,000.00




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                             11   page 1 of 2
                            Case 21-31087 Document 19 Filed in TXSB on 04/09/21 Page 2 of 2

Debtor      Magellan E & P Holdings, Inc.                                                                       Case number (if known)               21-31087
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               12   page 2 of 2
